
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 07-5038; MB Docket No. 07-280; RM-11379] 
        Radio Broadcasting Services; Linden, TN 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed by George S. Flinn, Jr., requesting the allotment of Channel 267A at Linden, Tennessee to prevent removal of Linden's first potential local service. The reference coordinates for Channel 267A at Linden, Tennessee, are 35-39-45 NL and 87-44-25 WL. 
        
        
          DATES:
          Comments must be filed on or before February 11, 2008, and reply comments on or before February 28, 2008. 
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: Stephen C. Simpson, Esq., c/o George S. Flinn, Jr., Law Office of Stephen C. Simpson, 1250 Connecticut Avenue, NW., Suite 200, Washington, DC 20036. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 07-280, adopted December 19, 2007, and released December 21, 2007. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or via e-mail http://www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). 
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          Federal Communications Commission. 
          John A. Karousos, 
          Assistant Chief, Audio Division, Media Bureau.
        
      
      [FR Doc. E8-458 Filed 1-11-08; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  